Citation Nr: 0309568	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  97-30 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty from August 1980 to 
November 1981.  

This appeal arises before the Board of Veterans Appeals 
(Board) from a May 1997 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In September 2000, the Board 
remanded the case to the RO for additional development.  The 
case has been returned to the Board for appellate 
consideration.  


REMAND

The Board has reviewed the records and finds that additional 
development is necessary before appellate action may be 
completed.

First, the record shows that the veteran was treated in 
service for neuropsychiatric complaints, and that she was 
hospitalized for gastrointestinal complaints, in 1980, and a 
period of observation and evaluation prior to her discharge 
in 1981.  While the veteran's service medical records have 
been obtained, a specific request for mental hygiene and 
hospital records has not been made.

Second, the veteran reported in her October 1999 VA 
examination report that she receives disability benefits from 
the Social Security Administration (SSA).  These records must 
be obtained.  Such records may be of significant probative 
value in determining whether service connection for the 
disability at issue may be granted. As the United States 
Court of Appeals for Veterans Claims held in Lind v. 
Principi, 3 Vet. App. 493, 494 (1992), that the VA should 
attempt to obtain records from other Federal agencies, 
including the SSA, when the VA has notice of the existence of 
such records.  Thus, the RO must request complete copies of 
the SSA records utilized in awarding the veteran disability 
benefits.


Finally, the record shows that the veteran's enlisted 
evaluation reports were requested, in accordance with 
required development for a claim for PTSD as secondary to 
personal assault (see M21-1, Part III, 5.14(c)(5)).  However, 
her entire personnel file has not been requested.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to her claim, in accordance 
with the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and to 
ensure full compliance with due process requirements, this 
case is REMANDED to the RO for the following actions:

1.  The RO should make a specific attempt 
to obtain any additional service medical 
records, including any and all mental 
hygiene records, and service personnel 
records in existence under the veteran's 
service number, including proceedings of 
any disciplinary actions.  The RO is 
further requested to make a specific 
attempt to obtain any and all hospital 
records-including any and all mental 
hygiene records-of treatment accorded 
the veteran at the Naval Regional Medical 
Center Annex, Naval Training Center, 
Orlando, Florida, from approximately 
October through December of 1980; and at 
Great Lakes Naval Hospital, Great Lakes, 
Illinois, in approximately May 1981, and 
from approximately July through November 
1981.

2.  If the service medical or personnel 
records, mental hygiene records, or 
hospital records are unavailable, the RO 
should use alternative sources to obtain 
such records, using the information of 
record and any additional information the 
veteran may provide.  The RO should 
consider special follow-up by its 
military records specialist and/or 
referral of the case for a formal finding 
on the unavailability of the service 
medical or service personnel records.  
See VBA's ADJUDICATION PROCEDURE MANUAL, 
M21-1, Part III, chapter 4, paras. 4.28 
and 4.29.  If necessary, the RO should 
request that the veteran augment the 
information that she has already 
provided.

3.  The RO should obtain from SSA the 
records pertinent to the veteran's claim 
for SSA disability benefits, including 
the decision, and the medical records 
relied upon concerning her claim.

4.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claim for service 
connection for PTSD.  If the decision 
remains in any way adverse to the 
veteran, she and her representative 
should be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until she is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



